DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed April 5, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicants election of the following species is reiterated for the record:  

    PNG
    media_image1.png
    82
    603
    media_image1.png
    Greyscale

	Claims 1, 3, 5, 9, 11, 12, and 15-19 are currently pending. 
Claims 9, 11-12, and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non elected subject matter (either a non-elected invention or non-elected species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2021.
Claims 1, 3, 5, and 15 have been examined to the extent that the claims read on the elected combination of lncRNA (see above). The additionally lncRNA signatures have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims are drawn to a method of detecting a level of expression in a lncRNA signature for the diagnosis of a neurodegenerative disease.  The claims recite a correlation between the expression level of the 13 lncRNAs and the neurodegenerative disease. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas. The claims are drawn to a method of detecting a level of expression in a lncRNA signature for the diagnosis of a neurodegenerative disease.  The claim is considered to encompass “diagnosing”, even if it is not recited in the active tense. The broadest reasonable interpretation of the “diagnosing” is that it may be accomplished by a mental process.  For example, one may “diagnose” the neurodegenerative disease by thinking about the lncRNA signature. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	In addition to the judicial exceptions the claims recite steps of “isolating” a biological sample and “detecting” a level of expression in an lncRNA signature.  These steps do not integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of “isolating” a biological sample and “detecting” a level of expression in an lncRNA signature.  These steps do not amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Isolating a biological sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Detecting a level of expression in an lncRNA signature merely instructs a scientist to use any detection technique. The claim does not require the use of any particular non-conventional reagents (i.e., primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0178] The expression level of miRNAs and/or lncRNAs may be determined by any technology known by a man skilled in the art. In particular, the expression level of miRNAs and/or lncRNAs is determined by measuring the amount of nucleic acid transcripts of each miRNA or lncRNAs. The amount of nucleic acid transcripts can be measured by any technology known by a man skilled in the art. The measure may be carried out directly on an extracted RNA sample or on retrotranscribed complementary DNA (cDNA) prepared from extracted RNA by technologies well-known in the art. From the RNA or cDNA sample, the amount of nucleic acid transcripts may be measured using any technology known by a man skilled in the art, including nucleic acid microarrays, quantitative PCR, sequencing (e.g., next generation sequencing), FIMAP quantification, and hybridization with a labeled probe.

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101. In the response the Applicants argue that claim 1 as amended does not recite any abstract ideas.  This argument has been fully considered but is not persuasive. Claim 1 is drawn to a method of detecting a level of expression in a lncRNA signature for the diagnosis of a neurodegenerative disease.  The claim is considered to encompass “diagnosing” even if it is not written in the active tense.  Diagnosing can be performed in one’s mind and is considered to be abstract. Additionally the rejection is maintained because the claims recite a correlation between the expression level of the 13 lncRNAs and the neurodegenerative disease. This type of correlation is a law of nature which is a judicial exceptions. Thus the rejections are maintained. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 3 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of detecting a level of expression in a lncRNA signature for diagnosis of a neurodegenerative disease,  yet the method only requires isolating a biological sample from the subject and detecting a level of expression in a lncRNA signature in the biological sample.  Thus it is not clear if applicant intends to cover only a method of isolating a biological sample from the subject and detecting a level of expression in lncRNA signature in the biological sample OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 
 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method of diagnosing and treating a human subject having Alzheimer’s disease comprising:
(i) obtaining a biological sample from a human subject, wherein the biological sample is blood, plasma, or serum;
(ii) detecting in said biological sample the expression levels of 13 lncRNAs comprising lnc-DLG5-1:1, lnc-EBLN1-1:4, lnc-FAT1-7:2, lnc-PRR5-5:1, lnc- RBKS-6:1, Inc-FOXD4L5-35:1, lnc-TENM3-3:3, lnc-FAM133B-2:1, lnc- ZNF726-1:3, lnc-AP3M1-1:1, lnc-DUSP10-6:1, lnc-TPPP- 1:2, and LINCO1206:20;
(iii) diagnosing the human subject with Alzheimer’s disease when the expression levels of the 13 lncRNAs are increased or decreased in comparison to reference expression levels of the 13 lncRNAs in control samples obtained from healthy subjects; and 
(iv)  administering a treatment to the human subject diagnosed with Alzheimer disease, wherein the treatment is selected from cholinesterase inhibitors, NMDA receptor antagonists, beta-secretase inhibitors, anti-beta-amyloid monoclonal antibodies, modulators of kinases or phosphatases that regulate tau phosphorylation status and anti-tau antibodies.

does not reasonably provide enablement for a method of diagnosing any neurodegenerative disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Scope of the Claims/Nature of the Invention
	The claims are drawn to a methods of (i) detecting a level of expression in a lncRNA signature for the diagnosis of a neurodegenerative disease in a subject at risk of having or developing a neurodegenerative disease and (ii) treating a subject suffering from a neurodegenerative disease.   In view of the recitation of “neurodegenerative disease” the claims broadly encompass diseases such as Alzheimer’s, Parkinson’s, Huntington’s, ALS, MS, etc.
The nature of the invention requires a reliable correlation between the expression level of the lncRNAs in the signature and any neurodegenerative disease.  
Teachings in the Specification and Examples
The specification (para 0192) teaches that to identify lncRNA signatures involved specifically in the pathogenesis of AD and mild cognitive impairment (MCI) of AD type, a total of 127,802 lncRNAs in samples from different groups, including a group of patients with AD or MCI of AD type and group of cognitively intact healthy controls with no brain imaging abnormalities, have been screened. Subsequently lncRNA profiling in all samples, 19,867 lncRNAs have been detected above the threshold. By comparison of lncRNA-expression levels measured in the samples of the different groups, the lncRNA differentially expressed in the samples of the control group as compared to the expression level in the samples of patient group diagnosed as having AD or cognitive impairment of AD type (at the Neurology department of clinical sites, based on neurocognitive and neuropsychological tests and neuroimaging tests and on cerebrospinal fluid biomarkers: beta-amyloid peptide 1-42 (Aβ42) and tau (total and/or phosphorylated) were identified as lncRNA biomarker candidates. 
The specification (para 0199) teaches that out of the 127,802 lncRNAs sequenced, 19,867 lncRNAs were selected based on their threshold expression level for statistical analysis. The comparison of the AD patient with healthy control populations showed that 1,008 lncRNAs are differentially expressed with a statistical significance (p value <0.05, Wilcoxon test) (Table 5). The sequences of these 1008 lncRNAs are shown in the sequence listing included in this application.
The specification (para 200) teaches that out of the 1008 lncRNAs differentially expressed with a statistical significance (p value <0.05), 33 lncRNAs showed a fold change of >2 or <0.5 and are shown in the Table 6.
The specification teaches (para 0201) that out of the 1008 lncRNAs differentially expressed with a statistical significance (p value <0.05), 60 lncRNAs showed an AUC of ≥0.85 and are shown in Table 7.
The specification (para 0203) teaches that the predictive modelling based on the random forest algorithm to discriminate between AD patient and healthy control populations when using the total of the 19867 lncRNAs analyzed, enabled to show that the AUC in function of the number of lncRNA reached a plateau with the following 13 lncRNAs. These 13 lncRNAs were used to construct the model. The results show that this lncRNA signature enabled a discrimination between the 2 populations (mild AD patient and healthy control populations) with an AUC value=0.993, an accuracy=95.8%, sensitivity=100% and specificity=91.7%.

    PNG
    media_image2.png
    190
    311
    media_image2.png
    Greyscale

The specification (para 0210) teaches that to identify lncRNAs in serum, plasma or whole blood samples of human subjects, circulating total RNA was first extracted and sequencing libraries were prepared by removal of ribosomic RNA (RiboZero TruSeq library preparation kit, Illumina Inc. San Diego, USA) and sequenced on Illumina NextSeq500 with 2x75 bp read length.
State of the Art and the Unpredictability of the Art
While methods of detecting the expression level of lncRNA are known in the art, methods of correlating lncRNA expression levels with a phenotype (such as a neurodegenerative disease) are highly unpredictable.    The unpredictability will be discussed below.
It is highly unpredictable as to whether the results obtained in the specification with AD could be extrapolated to other types of neurodegenerative disease such as Parkinson’s, Huntington’s, ALS, MS, etc. The different diseases encompassed by the claims have different etiologies, symptoms, and outcomes. It is expected that the different disease will also have different expression levels of the 13 lncRNAs.  The teachings in the specification are limited to AD.  There is no data in the specification on the expression level of the 13 lncRNAs in subjects having other types of neurodegenerative disease.  The level of the 13 lncRNAs in subjects having other types of neurodegenerative disease is highly unpredictable.  In the absence of evidence to the contrary it is highly unpredictable if the 13 lncRNA signature that is diagnostic of AD will also be diagnostic of other neurodegenerative disease. 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to diagnose any type of neurodegenerative disease based on detecting of the expression level of 13 lncRNAs. 
 In order to practice the breadth of the claimed invention one of skill in the art would first have to obtain blood, plasma, and serum samples for subjects having a representative number of different neurodegenerative diseases and health controls.  Then one would have to determine the expression level of the 13 lncRNAs in the obtained samples.  Then data analysis would need to be performed to determine if the 13 lncRNAs are differentially expressed in a representative number of different neurodegenerative disease at levels which would be diagnostic for those neurodegenerative disease. The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 

Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Response To Arguments
7.	In the response the Applicants traversed the rejection under 35 USC 112(a). The Applicants argue that the claims have been amended to address the enablement rejection.  The Applicants point out that they have amended the claims to limit the cognitive disorder to neurodegenerative disease, limit the subject to human, and limit the biological samples to blood, plasma, and serum. They argue that one of skill in the art could use the claimed invention without undue experimentation.
This argument has been fully considered but is not persuasive. The rejection is maintained because the breadth of the claims encompasses any neurodegenerative disease and the teachings in the specification only pertain to Alzheimer’s disease. It is highly unpredictable as to whether the results obtained in the specification with AD could be extrapolated to other types of neurodegenerative disease such as Parkinson’s, Huntington’s, ALS, MS, etc. The different diseases encompassed by the claims have different etiologies, symptoms, and outcomes. It is expected that the different disease will also have different expression levels of the 13 lncRNAs.  The teachings in the specification are limited to AD.  There is no data in the specification on the expression level of the 13 lncRNAs in subjects having other types of neurodegenerative disease.  The level of the 13 lncRNAs in subjects having other types of neurodegenerative disease is highly unpredictable.  In the absence of evidence to the contrary it is highly unpredictable if the 13 lncRNA signature that is diagnostic of AD will also be diagnostic of other neurodegenerative disease. Thus the rejection is maintained. 

Improper Markush Group
8. 	Claims 1, 3, 5, and 15 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
The claims recite the following Markush grouping: wherein the lncRNA signature comprises lncRNAs selected from the group consisting of:

    PNG
    media_image3.png
    309
    603
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    271
    632
    media_image4.png
    Greyscale


 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each biomarker signature comprises different lncRNAs wherein the different lncRNAs themselves each have a different chemical structure because they consist of a different nucleotide sequence.  The only structural similarity present is that all of the lncRNAs comprise nucleotides. The fact that the lncRNAs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with neurodegenerative disease. Accordingly, while the different lncRNAs are asserted to have the property of being correlated with neurodegenerative disease, they do not share a substantial structural similarity essential to this activity. For this reason the biomarker signatures which are composed of the different lncRNAs do not share a single structural similarity. 
Further, the recited biomarker signatures do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the biomarker signatures behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited biomarker signatures possess the common property of being correlated with neurodegenerative disease.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
9.	In the response the Applicants traversed the Improper Markush rejection. The Applicants argue that the members of the Markush group share a common use because all of the lncRNA signatures can be used to detect neurodegenerative disease.  They further argue that the members of the Markush group share a single structural similarity because they are all lncRNAs which is a type of RNA, generally defined as single stranded non-coding RNA molecules containing more than 200 nucleotides.  They argue that lncRNA is an art recognized class.  
	This argument has been fully considered but does not overcome the rejection.  The examiner agrees that the recited lncRNA signatures have a common use (they are diagnostic of AD).  However the lncRNA signatures are not members of an art recognized class because nowhere in the record has it been established or even alleged that the lncRNA signatures included within the explicit scope of the claims are recognized by the art as being functionally equivalent. Additionally the recited lncRNAs do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In the present situation although all of the lncRNAs are single stranded non-coding RNA molecules containing more than 200 nucleotides, this shared structure is not essential to a common use.  For example if the common use is that the lncRNAs are diagnostic of AD, the shared structure of being a single stranded non-coding RNA molecules containing more than 200 nucleotide is not essential to the common use since not all single stranded non-coding RNA molecules containing more than 200 nucleotide can be used to diagnose AD. 
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634